DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the amendments to the claims overcome the previous rejection under 35 USC 112(b). 
	In regard to independent claim 1, Surjaatmadja (US 2005/0087336) is considered to represent the closest prior art. The examiner agrees with applicant’s arguments (see pages 7 – 11 of the response filed November 1, 2021) that Surjaatmadja fails to teach or suggest a control unit configured to receive a signal regarding at least one internal parameter of the electrical motor; and control the operation of the electrical motor and to drive the electrical motor in one of at least two different operational modes and to further switch between the at least two operational modes depending on the at least one internal parameter of the electrical motor, each operational mode having a different constant speed or constant torque. 
	As Surjaatmadja does not teach or suggest this limitation, the double patenting rejection can similarly be withdrawn as the claims in the 16/321,244 also do not disclose this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773